BRICKELL, C. J.
The undisputed facts in the case are, that the lands in controversy were sold for the payment of' taxes, one of the defendants becoming the purchaser, receiving from the tax collector a certificate of thepurcháse. The period for redemption having expired, a deed was executed to the purchaser, under which he and those claiming under him had been in the open possession of the lands, claiming them for more than five years before the commencement of this suit. The statute prohibits the institution of an action for the recovery of lands sold for the non-payment of taxes, after the expiration of five years from the date of the sale, with an exception of particular persons not material now to be noticed.- — Code of 1876, § 464. Wo have heretofore decided, that the point of time from which the bar is to be computed, is the execution of the deed by the judge of probate; that is the final, consummating act of sale. The deed of the probate judge, by the revenue law, is vaa.de prima facie evidence of the facts recited in it, in all controversies relative to the land conveyed. — Code of 1876, § 460. This is the value of the deed as evidence before the expiration of the period of limitation to actions for the recovery of the lands. When that period has expired, and for it there has been open, continuous possession, with a claim of title, however erroneous may be the recitals of the deed — -whatever may be the variances between its statements as to the years for which the taxes were assessed, and the assessment itself, or whatever may have been the irregularities attending the sale, the statute operates a bar to the action, and was intended to foreclose all inquiry into the regularity of the sale. Pillow v. Roberts, 13 How. 472. The purposes of the statute, *299the evils it was intended to cure, can not be misapprehended. By the common law a' purchaser at tax sale, though having a-conveyance from the proper officer reciting fully a compliance with all the provisions of the revenue law upon which the authority to sell depended, was bound to prove a strict compliance with them by evidence independent of the recitals of the conveyance, or he could not recover the lands, and lost the sum he had bid and paid. The consequence was, that it was but seldom such titles could be supported, and they became almost, if not quite valueless. The owners of real estate neglected the payment of taxes, speculating upon the probabilities of the invalidity of sales for the payment, and the difficulty of proving' their validity, when every condition had been performed, and every requisition of the law' had been met. Therefore, the legislature deemed it wise to declare, as they had undoubted power to declare, not that the recitals of the deed of'the judge of probate'should be conclusive, but that they should be prima faoié evidence of the facts recited — of the regularity of all proceedings.
An outstanding conveyance, made on a sale of lands for the payment of taxes, casts a cloud upon the title, embarrassing alienation. Though it may not have recited facts which would support the sale, and was therefore invalid upon its face, it was color of title; and a possession taken and held under it was adverse, and if continued for the period prescribed by the statute of limitations, wmuld not only bar the entry of the true owmer, but ripen into an indefeasible title. — Dillingham v. Brown, 38 Ala. 311. To give repose to all such titles, however irregular may have been the sales, wdren accompanied by possession ; or if not accompanied by possession, to quiet all litigation springing from them within a limited, defined period— within a period in which all facts could be ascertained and proved, is the purpose of the statute limiting actions to five years. If for that period the purchaser or his assignee permits the owner to remain in possession, claiming title, however formal may be his conveyance, however regular may be the sale, however valid the title he acquired, the statute intervenes- and bars his right of recovery; and if the owner permits the purchaser for that period to remain in possession,' claiming title, however irregular may have been the sale, whatever may be the imperfections or inaccuracies of the recitals of the conveyance, the statute protects the possession. — Pillow v. Roberts, supra; Edgerton v. Bird, 6 Wis. 527. The defendants having been, anterior to the commencement of suit, in uninterrupted possession, claiming title, for a period of more than five years after the execution of the conveyance, all inquiries into the regularity of the sale — into the conformity of the recitals of *300the conveyance to the assessment, or to the certificate of purchase, were foreclosed. It is unnecessary, therefore, to consider the several rulings of the Circuit Court, to which exceptions were reserved. If there be error in them, it is error without injury. Litigation would be unnecessarily protracted, if judgments were reversed because of errors harmless to the party complaining, which, if not committed, could not, and ought not not to have altered the judgment rendered.
Affirmed.